 

| sie 2

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987}
RICARDO SALIDO-MONTHO (1) Case Number: 19CR03§2-CAB
ROBERT H. REXRODE FP f i. Ee >
Defendant's Attorney
3292298
USM Number 7 SEP 9 7 9019
[] -
. CLERK. U.S DISTRICT COURT
DEFENDANT: SOUTHER DISTRICT OF CALIFORNIA
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION | BY —_ SEPUTY.
rr
CL) was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number(s)
21 USC 952, 960 IMPORTATION OF METHAMPHETAMINE l
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
[] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.

XM Nofine = ~~ OC Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

September 27, 2019

Date "Oo P Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
 

ey?

rs

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: RICARDO SALIDO-MONTHO (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR0302-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (289 DAYS).

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ll at A.M, on

 

 

Ll asnotified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Li onor before

O as notified by the United States Marshal.

Ll as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

 

at

Hf

~~" Defendant délivered on EEE to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR0302-CAB
